Citation Nr: 1527609	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  11-30 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of compensation benefits in the amount of $34,092.33, to include whether the debt was validly created.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to June 1989 and from August 1989 to May 1995.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWAC) at the St. Petersburg, Florida Regional Office (RO), reinstating the Veteran's compensation benefits as of May 2009.  The Veteran has appealed the denial of a waiver of overpayment that was created by regulation from December 2001 through November 2004.  

In April 2015, a travel board hearing was held before the undersigned in St. Petersburg, Florida.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested waiver of an overpayment that was created because he was deemed to have been a fleeing felon as defined by a regulation that took effect in December 2001.  Review of the record shows that the Veteran entered a guilty plea to a charge of aggravated assault in Kansas where he was visiting in 1996.  After entering his guilty plea he returned with the permission of the court in Kansas to his place of residence in New Hampshire to complete two years of probation.  He has testified before the undersigned that he successfully completed his probation in 1998.  

The law provides that an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962 (2014).  When VA has determined that a debt is owed based on such an overpayment, and once it has satisfied certain procedural requirements, it may collect the debt by offsetting current or future benefit payments until the debt has been repaid.   38 C.F.R. § 5314 (West 2014); 38 C.F.R. §§ 1.911, 1.912a(a) (2014).  The debtor, in turn, may challenge the validity or amount of the debt owed.  38 C.F.R. § 1.911(c)(1) (2014); see also VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  The debtor may also apply for a waiver of any debt found to be valid.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.911(c)(2), 1.963 (2014).  The validity of the debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.   Shaper v. Derwinski, 1 Vet. App. 430 (1991).  

The regulation upon which the overpayment was based, took effect in December 2001.  The law prohibits the payment of compensation benefits for any period during which the veteran was a fugitive felon.  38 U.S.C.A. § 5313B (West 2014).  The term "fugitive felon" means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or, (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n) (2014).  

The crux of the issue here is whether the Veteran was properly considered a "fugitive felon" under VA law.  While the term "fugitive" is not specifically defined by the governing statute and regulation, Id., Black's Law Dictionary (8th Ed. 2004) defines "fugitive" as a person who flees or escapes; a refugee; or, as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.  Thus, to engage in an intentional act of fleeing from prosecution, the Veteran would first have to know that he was facing prosecution.  

By contrast, if the Veteran is found to be a "fleeing felon" as a result of violation of parole, the United States Court of Appeals for Veterans Claims (Court) has held that actual knowledge was not required to be a fugitive felon.  See Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011).   (With respect to § 5313B(b)(1)(B), the "plain language of the statute very simply defines a 'fugitive felon' as one who violates the conditions of probation.")  

Thus, in this case, there is an important distinction as to whether the Veteran was a "fleeing felon" to escape prosecution, in which case he would require notice of the outstanding warrant, or was a "fleeing felon" by virtue of the violation of the terms of a probation that may have been satisfied in 1998.  Simply put, if the 1998 satisfaction was subject to restitution as ordered by the Kansas court, the failure to pay the restitution would be considered a violation of that probation (which might be inferred by the May 2009 court order that rescinded the warrant while stating that the Veteran had stipulated to a parole violation).  On the other hand, if the Veteran is considered a "fleeing felon" as a result of the warrant issued in 1996 for failure to appear at the Kansas restitution hearing, actual notice that the warrant was issued would have to be shown.  

Accordingly, it is important to ascertain the terms of the Veteran's 1998 probation release.  Therefore, the case is REMANDED for the following action:

1.  The AOJ must contact the states of Kansas and New Hampshire in order to obtain a copy, for association with the claims folder, of the release of the probation that the Veteran testified he was issued in 1998.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

